Citation Nr: 0608765	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  05-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO in Boston, Massachusetts.  

The jurisdiction of this case has since been transferred to 
the RO in Hartford, Connecticut.  

During his February 2006 videoconference hearing, the 
veteran's representative raised concerns about a recent 
reduction in his pension payments.  

The representative also indicated that the veteran should be 
service connected under Allen v. Brown, 7 Vet. App. 439, 448 
(1995) for his substance abuse and alcohol problems as 
related to his service-connected PTSD.  Both matters are 
referred back to the RO for appropriate action.  

The issue of an increased rating for the service-connected 
PTSD is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested hepatitis C 
in service or for many years thereafter.  

2.  The currently diagnosed hepatitis C is not shown to be 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a September 2003 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in regard to the claim of service connection for hepatitis C.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from handling of his claim of service connection 
in this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this case, the veteran's service medical records are 
entirely negative for both liver symptomatology and evidence 
of a blood transfusion.  He was noted to have multiple 
tattoos upon entry in February 1972.  

Subsequent to service, a VA treatment record from January 
2002 contains a notation of hepatitis C.  A diagnosis of 
hepatitis C, based on laboratory testing, was rendered in an 
October 2003 VA examination report.  

The report also indicates that the veteran stated that 
hepatitis C was first diagnosed in 1986.  None of the 
veteran's treatment providers has suggested in any way that 
this diagnosis is attributable to service, and the Board 
observes that this initial diagnosis was made over a decade 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  

To date, the RO has not sought an opinion as to the etiology 
of the veteran's hepatitis C.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the onset 
of the claimed hepatitis C to any specific event or incident 
of service or reasonable possibility that a further VA 
examination or medical opinion could result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
February 1996 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hepatitis C is denied.  



REMAND

The psychiatric treatment records in this case contain 
findings that show an increase in the veteran's overall level 
of disablement, but they do not clearly reflect the current 
severity of the service-connected PTSD.  Since the veteran's 
last VA examination in October 2003, he has been hospitalized 
on several occasions by VA.  Accordingly, further examination 
is required in this case.  

During his February 2006 videoconference hearing, the veteran 
reported that he was in the process of applying for Social 
Security Administration (SSA) disability benefits.  The SSA 
may have medical records in conjunction with this application 
that would bear on his claim for a higher initial evaluation 
for the service-connected PTSD, and these records (if 
available) need to be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
advised that an effective date for the 
award of benefits will be assigned if an 
increased evaluation is granted.  See 
Dingess/Hartman, supra.  

2.  The RO should contact the SSA and 
request all records of treatment of the 
veteran corresponding to his disability 
benefits application.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect must be added to the claims 
file.  

3.  The RO should then afford the veteran 
a VA psychiatric examination with an 
examiner who has reviewed his claims 
file.  The examiner should conduct a full 
psychiatric evaluation and report all 
current symptoms.  A GAF score should be 
assigned, and the examiner must provide 
an opinion as to degree of social and 
industrial impairment caused the service-
connected PTSD.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

4.  Then, the RO should readjudicate the 
claim for increase in light of all the 
evidence of record.  If any determination 
remains unfavorable to the veteran, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


